DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 11, 13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable Yang et al. (Pub. No. US 20200304831) in view of HAN et al. (Pub. No. US 20170124428).
Regarding claims 1, 11, and 16, Yang teaches receiving first data representative of a first video frame in a video stream [Para. 34]; determining from the first data a first feature identification representative of one or more features captured in the first video frame [Para. 35-36]; receiving second data (consecutive frame or immediate prior frame) representative of a second video frame in the video stream [Para. 35-36]; generating an intermediate result (difference metrics) of analysis of the second data (and first data) using a (first portion of) an artificial neural network, the intermediate result identifying (indicating the degree of difference) a preliminary feature identification of one or more features captured in the second video frame and a confidence level of the preliminary feature identification [Para. 35-41]; Making a determination about the confidence level of the preliminary feature identification (degree of differences) for the second video frame is above a threshold based at least in part on the first feature identification for the first video frame [Para 41].
However, Yang doesn’t explicitly teach terminating, responsive to the determination, computation of a second portion of the artificial neural network.
HAN teaches generating an intermediate result of analysis of the second data using a first portion of an artificial neural network, the intermediate result (distance/similarity between input image and registered image) identifying a preliminary feature identification of one or more features captured in the second video frame and a confidence level of the preliminary feature identification [82-85. Fig. 5 and related description]; and make a determination about the confidence level of the preliminary feature identification for the second video frame is above a threshold based at least in part on the first feature identification for the first video frame (registered image) [Para. 82-85; Fig. 5 and related description. "a feature value output by an intermediate layer in the recognizer 110 may be referred to as an intermediate feature value of the input image", "Thresholds may be determined for each of a plurality of layers in the recognizer 110. Each of the plurality of layers may have a threshold used to determine whether authentication of an input image succeeds", "the authentication processor 120 may compare the intermediate distance to the intermediate threshold distance, to determine whether the authentication of the input image succeeds"]; and terminating, responsive to the determination, computation of a second portion (final layer) of the artificial neural network [Para 85 and 106. if the threshold is satisfied, it stops authenticating at intermediate layer without using higher/final layers].
	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Yang the ability to teach the claim limitation as taught by HAN to speed up the authentication process since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Yang in view of HAN teach all claim limitation stated above. Furthermore, HAN teaches performing, in a data storage device, computation of the first portion of an artificial neural network to generate the intermediate result and performing, in the data storage device, the computation of the second portion of the artificial neural network using the intermediate result as an input to improve the intermediate result [Para. 89 teaches "The intermediate layer 112 may extract and output an intermediate feature value of the input image based on the feature value received from the input layer 111. Although the intermediate layer 112 is represented by a single block in FIG. 3, the intermediate layer 112 may include a plurality of layers. The intermediate layer 112 may transmit the intermediate feature value of the input image to the final layer 113")].
Regarding claim 3, Yang teaches receiving, in the data storage device, data representative of the video stream being written into the data storage device [Abstract, Para. 73, fig. 1 and related description]; wherein the first feature identification is determined in response to the first data representative of the first video frame being written into the data storage device [Abstract, fig. 1 and related description]; and wherein the intermediate result of analysis is determined in response to the second data representative of the second video frame being written into the data storage device following the first data representative of the first video frame being written into the data storage device [Abstract, fig. 1 and related description].
Regarding claim 4, Yang teaches transmitting, responsive to the determination that the confidence level of the preliminary feature identification for the second video frame is above the threshold in view of the first feature identification for the first video frame, the preliminary feature identification as an output of the artificial neural network [Para. 41 “the current frame is saved into a to-be-kept video file (e.g., file 240 in FIG. 2B) only when the difference metric indicates that the current frame and the immediately prior frame is different in accordance with a predefined criterion (e.g., a threshold value)”].
Regarding claim 7, HAN further teaches the making of the determination comprises an analysis performed by a portion of the artificial neural network using the preliminary feature identification and the first feature identification as an input [Fig. 2-4, 8 and related description].

Regarding claim 8, HAN further in view of teaches wherein the making of the determination is performed without using artificial neurons [fig. 8, 13, 14 and related description].

Regarding claim 9, HAN further teaches comparing the preliminary feature identification and the first feature identification to determine a level of similarity; and determining a boosted confidence level of the preliminary feature identification based on the level of similarity, wherein the determination is based on the boosted confidence level [Para. 20 “The determining of the first threshold may include determining the first threshold based on a similarity between a first intermediate feature value of the intermediate feature values and a second intermediate feature value of the intermediate feature values”].
Regarding claims 13 and 18, HAN further teaches wherein the artificial neural network includes a portion configured to receive the preliminary feature identification and the first feature identification to determine whether to terminate or skip the computation of the second portion of the artificial neural network [fig. 5, 10 and related description].
Regarding claim 19, HAN further teaches comparing the preliminary feature identification and the first feature identification; determining a similarity level of the preliminary feature identification and the first feature identification; and deciding, based on the similarity level and the confidence level of the preliminary feature identification, whether to terminate or skip the computation of the second portion of the artificial neural network [fig. 5, 8, 10, 14 and related description].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Yang et al. (Pub. No. US 20200304831) in view of HAN et al. (Pub. No. US 20170124428) further in view of Markram et al. (Pub. No. US 20190378008).
Regarding claim 5, Yang in view of HAN doesn’t explicitly teach the claim limitation. 
However, Markram teaches wherein the output of the artificial neural network is transmitted to a host device that writes the data representative of the video stream to the data storage device [Para. 94 “in contexts where secure or compressed communications are desired, the system performing process 1000 can transmit the output of the recurrent neural network to a receiver that has access to the same or to a similar recurrent neural network. As another example, in contexts where secure or compressed data storage is desired, the system performing process 1000 can record the output of the recurrent neural network in one or more machine-readable data storage devices for later access”].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Yang in view HAN the ability to teach the claim limitation as taught by Markram since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 6, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Yang et al. (Pub. No. US 20200304831) in view of HAN et al. (Pub. No. US 20170124428).
Regarding claim 6 Yang in view of HAN teaches all claim limitations stated above. Furthermore, HAN teaches storing, responsive to the determination, the preliminary feature identification as a second feature identification determined for the second video frame; and deciding, based on the second feature identification, early termination of the second portion of the artificial neural network in analysis of a video frame that follows the second video frame in the video stream [Para 85 and 96 “When the input image satisfies the above condition for early authentication, the input image may not need to be further processed and an authentication process may be terminated. Thus, an authentication speed may increase" and "The memory 130 may store, in advance, feature values of a registered image corresponding to a plurality of layers of the recognizer 115"].
Yang in view of HAN discloses the claimed invention except for third video frame.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to analyzing a third video frame, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claims 12 and 17, Yang in view of HAN teaches all claim limitation as stated above. Furthermore, HAN wherein the at least one processing device is configured to store the preliminary feature identification as a second feature identification and use the second feature identification to determine whether to terminate computation of the second portion of the artificial neural network in an analysis of a second video frame in the video stream, before the second portion of the artificial neural network outputs a feature identification for the second video frame.
Yang in view of HAN discloses the claimed invention except for third video frame.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to analyze the third video frame second portion of the neural network output a feature indication of the third video frame, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable Yang et al. (Pub. No. US 20200304831) in view of HAN et al. (Pub. No. US 20170124428) further in view of Jiang et al. (Pub. No. US 20120078894).
Regarding claims 10, 15, and 20, Yang in view of HAN doesn’t explicitly teach the claim limitation. 
However, Jiang teaches the boosted confidence level is determined based on an empirical formula [Para 151].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Yang in view of HAN the ability to teach the claim limitation as taught by Jiang to speed up the authentication process since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Yang et al. (Pub. No. US 20200304831) in view of HAN et al. (Pub. No. US 20170124428) further in view of LI et al. (Pub. No. US 20180293735).
Regarding claim 14, Yang in in view of HAN teaches wherein the at least one processing device is configured to compare the preliminary feature identification and the first feature identification, determine a similarity level of the preliminary feature identification and the first feature identification, and make the determination based on the similarity level [see claim 11 rejection].
However, Yang in view of HAN doesn’t explicitly teach determination based on similarity level and confidence level.
LI teaches determination of a region based on similarity level and confidence level [Abstract].
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Yang in view HAN the ability to teach the claim limitation as taught by LI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-0101 (IN USA OR CANADA) or 571-272-1000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666